Citation Nr: 1212380	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  12-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold weather injury to the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from April 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions by the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and the above RO, respectively.  

In February 2012, the Veteran presented testimony relevant to his appeal before the undersigned at a Board hearing held at the Albuquerque RO.  A transcript of the hearing is associated with the claims file.  

Additional evidence was received at the Board hearing which was accompanied by a waiver of the Veteran's right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  Regarding additional records found in the Veteran's electronic file through Virtual VA, the Board notes that they are cumulative of records already included in the claims folder and previously considered by the AOJ.  Consequently, no waiver of RO consideration is needed with respect to those records.         

The Board notes that the Veteran's service connection claims for PTSD and residuals of cold injuries to the lower extremities were previously denied in a September 2006 rating decision that is final.  38 C.F.R. § 20.1103.  However, additional service records were associated with the claims folder in October 2011 that were not before VA at the time of the rating decision. Specifically, the Veteran's complete service treatment records (STRs) from his National Guard service were obtained.  Under 38 C.F.R. § 3.156(c) , if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim rather than a request to reopen a previously disallowed claim.  Upon review, the Board finds that the service records are relevant evidence, particularly in light of the fact that his service records are fire-related and incomplete.  Further, while copies of certain National Guard service treatment records had previously been submitted by the Veteran and were of record at the time of the September 2006 rating decision, additional records were mailed in October 2011 that are relevant to the claims and were not of record when the RO previously denied the claims in September 2006.  Therefore, in consideration of the foregoing, the issues on appeal are properly considered as original claims for service-connected compensation benefits, rather than requests to reopen previously denied claims, as reflected on the first page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed combat-related stressor events during his service in Korea are consistent with the places, types, and circumstances of his service and are satisfactorily established by the Veteran's lay account for the purposes of this decision.  There is no clear and convincing evidence to the contrary of record.    

2.  The Veteran is currently diagnosed with PTSD and his PTSD symptoms have been attributed to his claimed in-service stressor by treating VA mental health professionals. 

3.  There is clear and convincing evidence against finding that the Veteran currently suffers, or has ever suffered, from residuals of cold weather injuries of the lower extremities as a result of his period of active service.  



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011). 

2.  Cold weather injury residuals of the lower extremities were not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Veteran received proper notice prior to the initial denial of his claim.  Specifically, in a notice letter dated in July 2009, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed disorders and described the types of evidence and information that he should provide in support of his claims.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.  He was further advised of how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements.  

Moreover, the Veteran and his representative have been provided with a copy of the above rating decisions, and the SOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Neither the Veteran nor his representative has alleged any deficiency in notice, and none has otherwise been shown.    

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service records are fire-related in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The Board initially notes that the Veteran's service treatment records (STRs) from his period of active duty, as well as his National Guard service, are included in the record.  There is no indication that those records are incomplete.  However, there was a formal finding on the unavailability of service personnel records from April 1951 to March 1953 made in November 2011.  The finding was made after the National Personnel Records Center (NPRC) stated that the records were fire-related and the information requested could not be reconstructed, and the Veteran submitted an incomplete NA Form 13055 noting no specific treatment for his claimed disorders during his period of service.  In November 2011, the Veteran was notified that all efforts to locate his service personnel records had been exhausted and they were fire-related.  The Veteran was also advised regarding alternative sources of evidence and asked to notify the RO if he knew where his records were located or had records in his possession.  That same month, the Veteran responded that he did not have any service records for his claims.  While the Veteran was not advised of the efforts undertaken to obtain his service personnel records at that time, such failure was not prejudicial as the Veteran was generally advised of the efforts in the SOC.        


Therefore, in light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.  The Veteran has also been adequately advised regarding the unavailability of his service personnel records in accordance with 38 C.F.R. § 3.159(e).  

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-treatment records relevant to the claims have been submitted or obtained, to the extent possible.  Those records are included in the claims folder and have been reviewed in connection with the claims/appeal.  There are additional records in the Veteran's electronic folder through Virtual VA; however, the records are essentially cumulative of evidence already contained in the claims file.  The records show continued treatment for the Veteran's psychiatric problems and include no clinical findings or diagnoses to suggest that the Veteran currently suffers from or has ever suffered from cold injury residuals as a result of service.    

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Furthermore, the Veteran has not been afforded with a medical examination in connection with the claims adjudicated herein.  However, for reasons explained in greater detail below, the Veteran's claim for PTSD is being granted based on the evidence of record.  Additionally, upon review of the evidentiary record, we do not find the Veteran's account of having suffered frostbite in service and having experienced residuals thereafter to be credible.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to that claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Therefore, we will proceed with appellate review.  

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the record.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).


PTSD

The Veteran seeks entitlement to service connection for PTSD.  

During the course of this appeal, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).  

Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f).  

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) specifically adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he currently suffers from PTSD as a result of multiple traumatic events that occurred during his service in Korea.  He has identified the following stressor events in support of his claim for PTSD: 1) learning of the death of a friend with whom he grew up (G.M.) who was killed on his birthday while serving in different unit in Korea at the same time as the Veteran; 2) learning of the death of another soldier with whom he grew up (R.O.) several months later; 3) witnessing soldiers being killed and injured during combat; and 4) engaging in combat, to include laying mine fields, setting booby traps, putting up concertina fences, and performing demolition as part of his duties.    

Regarding the Veteran's claimed stressor events, the Board notes that, the Veteran reported in his February 2006 VA Form 21-4138 that he experienced traumatic combat conditions resulting in fatalities and injuries to his friends from Albuquerque who served with him during the Korean War.  He reportedly served in Korea from approximately May 1952 to March 1953. 

In the February 2006 notice letter, the Veteran was asked to provide specific details of the combat-related incidents that resulted in PTSD.  However, the Veteran did not provide the requested stressor statement.  Included in the Veteran's Vet Center treatment records was the Veteran's reported traumatic incident of having had a friend, G.M., killed on his birthday when they were serving in different units in Korea.  Also, the Veteran told a VA social worker that he lost two of his hometown friends in Korea, one of which was killed on his birthday.  

In March 2006, a request was made for the Veteran's personnel file.  However, the National Personnel Records Center (NPRC) responded that the records were fire-related and the information requested could not be reconstructed. 
 
In an August 2006 letter, the Veteran was again asked to provide specific details regarding the in-service stressful incident.  However, he provided no stressor statement in response to this request.  The RO denied the Veteran's claim in September 2006.  

In June 2009, the Veteran filed an application to reopen his previously denied claim for PTSD.  He stated that he witnessed soldiers killed and injured and laid mine fields.  He reported that he had guilt and blamed himself for the men, women, and children who lost their lives or limbs due to the land mines.  He also stated that a friend with whom he grew up was killed on his birthday.  

In October 2009, Rating Veterans Service Representatives (RVSRs) found that there was enough information to submit a request to the JSRRC for verification of the Veteran's stressor.  The RVSR noted that the Veteran had stated that he was in the 2nd Combat Engineers, 23rd Infantry Regiment, 2nd Infantry Division and his APO was 248, which was Wonju, Korea.  It was noted that the Veteran had stated that on February 22, 1953, his best friend G.M. was killed.  It was noted that G.M. was in the 32nd Infantry Regiment 7th Infantry Division and was from the Veteran's home county.  The Veteran also reported the death of R.O. on June 8, 1953, who was in the 15th Infantry Regiment 3rd Division and was also from the Veteran's home county.  The RVSRs noted that the deaths of the two individuals were found on an internet website (www.koreanwar.org) using the information provided in the Albuquerque VA Medical Center and Vet Clinic Records.    

Later that month, the JSRRC Coordinator wrote in a memorandum that the Veteran's service personnel records were fire-related and destroyed.  He noted that the Veteran's DD Form 214 showed that he was assigned to Co B, 20th Engr Bn, APO 248 and did a tour of duty in Korea, however, the records of the exact dates had been lost.  He also wrote that the Veteran did not submit a stressor statement when he first filed for PTSD in 2006 and currently stressor statements reported in the Vet Center records were being considered.  He noted that the Veteran's first stressor event was the death of a friend that he had grown up with who was serving with a different unit in Korea at the same time as the Veteran and was killed on the Veteran's birthday.  He noted that the Veteran did not witness the death of his friend and heard about it after the fact.  He added that the stressor incident was non-researchable.  He further noted that the Veteran's second stressor involved the death of another friend.  However, the Veteran had already left Korea when his other friend was killed.  The Veteran reportedly was drinking a lot and missed the funeral that was held.  A formal finding on a lack of information required to verify stressors in connection to the PTSD claim was made.  

In December 2009, the Veteran submitted a completed PTSD Stressor Questionnaire.  He stated that he participated in five engagements with vicious fighting both before and after while assigned to Company B, 2nd Combat Engineer Battalion, 23rd Infantry Regiment, 2nd Infantry Division during the period from May 1952 to March 1953.  He described laying anti-personnel (AP) mines and napalm booby traps during the hours of darkness while under artillery, mortar, and small arms fire.  He stated that he was unable to sleep with all of the weapons firing and he feared being killed or captured.  He stated that he helped to carry soldiers killed in action to their graves.  He added that some woman, child or person was maimed, burned, or killed by the mines or napalm he laid and booby-trapped and some very young Chinese were killed by his small arms fire or mines.  The Veteran subsequently submitted a color copy of a photograph of a soldier dressed in uniform with military decorations.   

In June 2010, the JSRRC Coordinator prepared a memorandum noting the additional stressors and the photograph submitted by the Veteran.  Regarding the photograph, the JSRRC Coordinator noted that the soldier was wearing a Combat Infantry Badge and the patch of the 2nd Infantry Division but there was no identifying name on the photograph.  The JSRRC Coordinator also noted that, while the Veteran stated that he was in Korea from May 1952 to March 1953, his dates of Korean service were not able to be confirmed because his personnel records were destroyed in the fire.  He further noted that the JSRRC was not able to place the Veteran in Korea for any specific period of time and research showed that the 2nd Infantry Division participated in many battles in Korea.  He also noted that they were not able to place the 20th Combat Engineer Battalion at any location in Korea.  Therefore, the Veteran's stressor incidents were not researchable.

A formal finding on a lack of information required to verify stressors in connection with the Veteran's PTSD claim was again made in August 2010.  

In October 2010, the Veteran wrote that his DD Form 214 did not reflect his award of the CIB.  He also submitted copies of several photographs from his period of service, to include during his service in Korea.     

In September 2011, a request was made for all of the Veteran's medical/dental records and SGOs under Code M05 for Company B, 23rd Regiment, 2nd Combat Engineer Battalion from November 1952 to January 1953 (for cold weather injuries).  All available STRs were mailed in October 2011, which consisted of the Veteran's STRs from his time with the National Guard after his period of active duty.  

In November 2011, a formal finding on the unavailability of service personnel records from April 1951 to March 1953 was made.  That month, the Veteran was informed that all efforts to locate his service personnel records had been exhausted and advised to tell VA of any military medical records not previously sent.  He responded that he had no service records for his claim.  

Upon considering of the foregoing, the Board notes that attempts to obtain corroborating evidence in support of the Veteran's reported stressor events have been largely unsuccessful.  There is also conflicting evidence regarding whether the Veteran was engaged in combat with the enemy during his Korean War service such that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) would apply.  

The Board recognizes that the dates of the Veteran's service in Korea were unable to be verified due to the unavailability of his fire-related service personnel records and the absence of the exact dates of his Korean service on the DD Form 214.  The Veteran is also not shown to be in receipt of any military citations clearly indicative of combat service.  Additionally, the unit repeatedly identified by the Veteran as the unit to which he was assigned during his period of Korean service is not noted on the DD Form 214 - i.e., Company B, 2nd Combat Engineer Battalion, 23rd Infantry Regiment, 2nd Infantry Division during the period from May 1952 to March 1953.  Instead, his most significant duty assignment was noted as Company B, 20th Engineer Battalion, APO 248.  Furthermore, none of the photographs submitted by the Veteran appear to include an identifying name.  Moreover, it is notable that he did not witness the death of his childhood friend killed in Korea on his birthday and found out about another friend's death after he had returned from service.  

Nonetheless, the Veteran's DD Form 214 does show that he had 10 months and 14 days of foreign and/or sea service, is in receipt of the Korean Service Medal (KSM) with 1 Bronze Service Star for his service in the U.S. Army during the period from April 1951 to March 1953, and attained the rank of sergeant first class (temporary) in January 1953.  

According to the Manual of Military Decorations & Awards (NUMBER 1348.33, Volume 3, November 23, 2010), the Korean Service Medal was awarded to service members who participated in operations in the Korean theater between June 27, 1950, and July 27, 1954.  In a separate excerpt submitted by the Veteran regarding the KSM, it is noted that service stars are authorized to the KSM for participation in certain campaigns.   

Also, a written lay statement from W.B. dated in January 2012 was submitted on the day of the Board hearing.  In the statement, W.B. wrote that he served in Korea with the Veteran from approximately July 1952 to August 1953 with the 2nd Combat Engineers, 23rd Infantry Regiment of the 2nd Infantry Division.  He noted that the Veteran served as a platoon squad leader with the 2nd Combat Engineers when he knew him.  The Board notes that W.B. is competent to report his recollection of having served with the Veteran in Korea while both were attached to the 2nd Combat Engineers Infantry Regiment and there is no indication that his account is not credible.  In fact, his statement that he recalled that the Veteran was a platoon leader is consistent with the notation on the DD Form 214 that the Veteran reached the rank of SFC(T) in January 1953.   

While the DD Form 214 lists the Veteran's most significant duty assignment as being with the Company B 20th Engineer Battalion APO 248, the notation does not clearly show that the Veteran was not attached to the unit identified by the Veteran during his period of active service.  Thus, it neither affirmatively nor convincingly contradicts the Veteran's consistent assertion that he was assigned to Company B, 2nd Combat Engineer Battalion, 23rd Infantry Regiment, 2nd Infantry Division during his service in Korea.  

Furthermore, the Board has reviewed the photographs submitted by the Veteran in connection with his appeal.  In particular regard to the photograph of the soldier dressed in full uniform, we note that the Veteran told the undersigned at the Board hearing that he took a picture dressed in full uniform with all of the military decorations issued to him shortly after discharge from service.  He reported that he was given the CIB by a sergeant who put it on his fatigues while in a combat situation in Korea.  However, when he later went up before for his Command Sergeant Major in Washington, D.C., he had to send in a picture standing tall with all his military citations and was then told that his CIB was not in his records.  As a result, he had to take his CIB off of his uniform and it was sent back.  

The Board has compared the recent driver's license photograph clearly identifying the Veteran to the photograph of the young soldier dressed in full uniform and is satisfied that the latter is indeed a photograph of the Veteran.  The individuals do resemble one another and both have an identifying mark at the same location on the right cheek.  

In further regard to the photograph of the Veteran dressed in uniform, the Board notes that the military decorations on the uniform are clearly visible.  On the day of the Board hearing, an internet excerpt from the Army website was submitted that includes a picture and description of the CIB.  Upon review of the photograph, it is clear that the Veteran is wearing the CIB on the upper left pocket of his uniform.  

The Veteran also submitted a picture of the badge awarded to the 2nd Infantry Division and a description of the unit on the day of the Board hearing.  In the description, it is noted that the 2nd Infantry Division ("Indianhead") was a formation of the United States Army with the primary mission being defense of South Korea in the initial stages of an invasion from North Korea until other American units can arrive.  Further, as was noted by the JSRRC Coordinator in June 2010, the 2nd Infantry Division participated in many battles in Korea.  Upon review of the photograph, the Board notes that the Veteran is wearing the 2nd Infantry Division badge on his left shoulder.  

Thus, despite the fact that attempts to obtain independent supporting evidence sufficient to corroborate the Veteran's claimed stressor events have been unsuccessful, the Veteran has submitted a lay statement from an individual who served with him in Korea and who recalls that the Veteran was a platoon squad leader with the 2nd Combat Engineers.  He also has submitted a photograph of himself showing that he was once in receipt of the CIB and wore the 2nd Infantry Division badge.  This evidence is deemed credible and is afforded great probative value, particularly in light of the fact that the service personnel records are destroyed and the Veteran has been consistent in his assertion that he was assigned to the 2nd Combat Engineer Battalion, 23rd Infantry Regiment, 2nd Infantry Division.  There is also no evidence of record that affirmatively or convincingly contradicts his assertion.  He has further presented credible hearing testimony before the undersigned regarding the circumstances surrounding his Korean service and his subsequent loss of the CIB.  

In light of the foregoing, the Board resolves reasonable doubt in favor of the Veteran in finding that the evidentiary record sufficiently establishes his combat service in Korea.  Accordingly, we find that his competent lay account sufficiently establishes the occurrence of his combat-related stressor events in the adjudication of his PTSD claim because such stressor events are consistent with the places, types, and circumstances of his service in Korea during the Korean War, and there is no clear and convincing evidence to the contrary of record.  As the Board has found that the presumption afforded combat veterans applies in this case, no consideration as to whether the amended PTSD regulation applies is needed.    

In consideration of the above, the Board will next consider whether there is evidence showing that the Veteran's PTSD has been linked to claimed combat-related stressor events. 

Although there was no mental disorders examination provided or medical opinion obtained in this case, the record shows that the Veteran has sought treatment through VA and formerly through the Vet Center for psychological problems for several years.  Upon review of relevant treatment records, the Veteran first saw his VA psychiatrist, Dr. V., in March 2006 after a visit the prior day resulted in a referral to mental health.  On the following day in March 2006, the Veteran was first evaluated by a VA social worker, B.D., and the report outlined specifically how the Veteran met the criteria for PTSD and linked the diagnosis primarily to the Veteran's trauma history in Korea.  The social worker's PTSD diagnosis was then affirmed by Dr. V., a psychiatrist, when he saw the Veteran later that day.  Dr. V. has treated the Veteran since March 2006, with consistent diagnoses of PTSD attributed to the Veteran's combat-related experiences during the Korean War.  

There is no competent medical opinion evidence to the contrary of record.  Indeed, the Veteran has consistently informed his mental health providers that he suffered traumatic events that occurred during his Korean War service when seeking treatment for PTSD and the diagnosis of PTSD has consistently been linked to such reported stressor events.  For these reasons, the Board finds the diagnosis of PTSD and medical opinion evidence linking it to combat-related events during the Veteran's Korean service to be of great probative value.  

Thus, in summary, the Board resolves reasonable doubt in favor of the Veteran in finding that he engaged in combat with the enemy such that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) applies in this case.  Thus, his competent lay account of his claimed stressor events, particularly as it relates to his combat experiences, sufficiently establishes their occurrence as they are consistent with the places, types, and circumstances of his service in Korea during the Korean War and there is no clear and convincing evidence to the contrary of record.  Further, treating VA mental health professionals have concluded that the Veteran meets the criteria for PTSD and have attributed the Veteran's trauma-related symptoms to his Korean War service.  Therefore, because the criteria for the award of service connection for PTSD have been met, service connection for PTSD is granted.

Residuals of cold weather injury to the lower extremities

The Veteran seeks entitlement to service connection for residuals of cold weather injury to the lower extremities.  He contends that he suffered frostbite to both feet during the winter of 1952 while serving in Korea from May 1952 to March 1953 but never received medical help.  He has reported that he was sent to the warming tent at various times but would get frostbite again while walking to the bunkers and trenches.  See VA Form 21-4138 dated in December 2009.  The Veteran has further stated that he has experienced burning leg sensations bilaterally since returning home from the Korean War and that such symptomatology has progressively increased in severity and now radiates from the foot to the knee.  See May 7, 2007 neurology consult.

The Board notes that the Veteran is competent to report his experience of having been exposed to cold temperatures during his service in Korea and there is no indication that his account is not credible.  While the exact dates of the Veteran's service in Korea are not known, the Veteran's DD Form 214 shows that he had foreign and/or sea service for a period of 10 months and 14 days.  In light of the duration of such service, it is likely that the Veteran's Korean service included the winter season.  Exposure to cold temperatures during the Veteran's service in Korea is consistent with the circumstances and hardships of his combat service.  

The Veteran is also considered competent to report having suffered from frostbite during his period of service in Korea and having residuals therefrom as such injury is capable of lay observation.  However, as explained in greater detail below, the Board does not find the Veteran's competent lay account of in-service frostbite and experiencing a continuity of symptomatology since that time to be credible because there is clear and convincing evidence to the contrary of record. 

Although the Veteran has stated during the course of this appeal that he suffered from frostbite during his Korean service and experienced a continuity of symptomatology since that time, the Board notes that the Veteran underwent medical examination on March 17, 1953, the day before separating from active service.  The examining facility identified on the report was USAH Fort Ord, California.  Thus, the Veteran had returned from Korea at the time of the examination.  However, the Veteran's vascular system, feet, lower extremities, skin and neurological system were all clinically evaluated as normal at the time of the examination.  The Veteran made not one mention of having any problems involving his lower extremities or having suffered from frostbite during his period of active military service.  Because the medical examination report was prepared shortly after the Veteran's return from Korea (according to dates provided by the Veteran), it is deemed to be far more credible and of greater probative value than statements made after the Veteran filed his claim seeking service connection compensation benefits.

Additionally, the Veteran's own statements from 1976 to 1988 as well as the clinical findings at those times are inconsistent with his more recent account of having experienced frostbite of the lower extremities in service and having experienced a continuity of symptomatology thereafter.  

During his time with the National Guard, the Veteran completed reports of medical history in January 1976, March 1980, February 1984, and June 1988.  In each report, the Veteran checked "No" when asked if he had or had ever had swollen or painful joints, skin diseases, cramps in his legs, trick or locked knee, foot trouble, or neuritis.  He also wrote that he was in good health and taking no medication at those times.  It is likely that the Veteran would have reported having problems related to in-service frostbite at some point during the period if he had experienced such problems during that time.    

Additionally, the clinical findings at the time of medical examinations performed  do not support the Veteran's account of having suffered from cold injury to the lower extremities since his Korean service.  Except for a notation of asymptomatic and mild bilateral pes planus noted in June 1988, the Veteran's feet were consistently evaluated as normal in January 1976, March 1980, February 1984, and June 1988.  The Veteran's neurologic system, lower extremities, and skin were repeatedly and consistently clinically evaluated as normal at each of the examinations. 

Furthermore, upon review of National Guard service treatment records, the Board notes that the Veteran sought treatment for various medical problems during his National Guard service.  However, the records are completely devoid of any reference to problems involving either lower extremity, except for asymptomatic pes planus mentioned above.  There is absolutely no mention of the Veteran having suffered from frostbite during active service or having any frostbite residuals.            

Thus, the Veteran's own statements denying having any lower extremity and/or foot problems when examined in connection with his National Guard service, considered together with the normal findings with regard to the Veteran's feet and lower extremities at those times, certainly do not indicate any history of frostbite or residuals therefrom.  Furthermore, as this evidence is closer in time to the Veteran's period of active military service, and there is no indication that the evidence at that time was not credible, it is found to be of far greater probative than statements made by the Veteran while pursuing his claim for compensation benefits.

Moreover, the Board notes that more recent medical evidence does not support the Veteran's account of in-service cold weather injury to the lower extremities and a continuity of symptomatology thereafter.  When the Veteran presented for a neurology consult through VA in May 2007, he told the examining neurologist that he had burning leg sensations bilaterally since returning home from the Korean War that had progressively worsened to include distribution from the foot to the knee.  However, after examining and interviewing the Veteran, the neurologist specifically considered the Veteran's report of frostbite in the Korean War but did not see any evidence of severe frostbite in the past.  The neurologist noted that the Veteran's feet showed no trophic changes and the toes were normal.  He wrote that the Veteran's slow progression of symptoms over the years, involvement above the ankle, lack of evidence of frostbite in the ears, nose, or hand, and the absence of skin changes to the foot weighed against the diagnosis.  In the alternative, he attributed the Veteran's temperature sensation, touch, and diminished vibration sense in the toes and ankles to an impression of bilateral peripheral neuropathy.  

While the neurologist did not have access to the claims folder at the time of the consult because he was not examining the Veteran in connection with his claim/appeal, he had adequate information and data on which to base his conclusion.  He specifically considered the Veteran's account of in-service cold weather injury and having experienced symptomatology since that time as well as physical findings on examination.  Based on such consideration, the neurologist did not find evidence of frostbite residuals.  The neurologist has specialized medical training in the area of neurological disorders and is competent to render an opinion on whether the Veteran demonstrates residuals of frostbite.   Additionally, he provided a sound rationale for his conclusion, and there is no competent medical opinion to the contrary of record.  For these reasons, the Board finds the neurologist's opinion to be of significant probative value.

Thus, despite the Veteran's more recent competent lay account of in-service cold weather injury while serving in Korea and having experienced a continuity of symptomatology (i.e., residuals) since that time, he has offered inconsistent statements in this regard.  At the time that he separated from active service, the Veteran made no mention of having suffered from frostbite.  Later, when specifically asked to report any such problems from 1976 to 1988 during his time with the National Guard, he repeatedly denied having any problems referable to the feet or lower extremities.  These statements were made prior to the Veteran filing his claim for compensation benefits.  It was only when he filed a claim for cold injury residuals in 2006, more than five decades after separating from service, that he alleged cold injury and residuals therefrom related to service.  The Board also notes that the competent medical evidence weighs against a finding of cold injury residuals related to service.  The Veteran's feet and lower extremities were clinically evaluated as normal at the March 1953 discharge examination and no residuals of frostbite were noted at medical examinations performed in 1976, 1980, 1984, and 1988.  Furthermore, a neurologist concluded in May 2007 that the evidence did not support the diagnosis of frostbite.  

Upon consideration of the foregoing, the Board finds the Veteran's statements closer in time to his period of active military service and the medical evidence consistently showing no evidence of frostbite residuals to be far more credible and of significantly greater probative value than the Veteran's unsupported lay assertion that he suffers from residuals of cold weather injury affecting the lower extremities due to Korean service, which was made in connection with his claim for compensation benefits and more than five decades after separation from service (i.e., in 2006).  Indeed, we further find this evidence to clearly and convincingly contradict the Veteran's assertion of in-service frostbite and continuity of symptomatology since service such that the presumption afforded combat veterans is rebutted.        

Therefore, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for residuals of cold weather injury to the lower extremities because he is not shown to suffer currently from the claimed disability or to have ever suffered from the claimed disability.  Accordingly, service connection for residuals of cold weather injury to the lower extremities is not warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for residuals of cold weather injury to the lower extremities is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


